Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendments filed 8/27/21. As directed, Claim 18 has been amended, claims 95-106 added, and claims 1, 3-11, 15-17, 21-23, 29, 36, 38, 46-48 cancelled. Thus claims 18, 20, 24-25, 34-35, 45, 49, 95-106 are presently pending in this application.
The amendments are sufficient to overcome the claim objections and 112(b) rejections from the previous action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 96-106 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 96 recites “the air intake manifold.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 102 recites “the second end of the air intake manifold.” There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 96 is/are rejected under 35 U.S.C. 102(a)(1 as being anticipated by Dubief (US 2014/0334802 A1).
Regarding claim 96, as best understood, Dubief discloses a vaporizer device (401, Fig. 4; specifically, the embodiment where the aerosol device includes a housing and “parts of the aerosol generating device may be removable from the housing as a single component,” Par. 0062) comprising: 
a vaporizer body (403) comprising: 
an elongated base extending from a first end to a second end (Fig. 4 and defined as follows), 

    PNG
    media_image1.png
    306
    693
    media_image1.png
    Greyscale

a mouthpiece (Annotated Fig. 4) formed at the second end of the base, the mouthpiece comprising an inhalation aperture (423), wherein the second end of the base is closed apart 
an ambient air input port (ports 422, described as taking in ambient air in Par. 0080) mounted to the base (Fig. 4), the ambient air input port being exposed to an external environment (Fig. 4); 

    PNG
    media_image2.png
    318
    645
    media_image2.png
    Greyscale



a cartridge receptacle (the interior wall of 403 into which cartridge 405, which is “disposable,” is inserted, while the device itself is “reusable,” Par. 0079) formed within the elongated base, 
a cartridge (generally indicated by 405, specifically comprising the parts inside wall 403, see Fig. 5) removably mountable in the cartridge receptacle (“a cartridge, which is preferably disposable....” Par. 0079; note that in one embodiment “the aerosol generating device” may comprise “a housing,” which may comprise “a shell and a mouthpiece…the housing includes a removable insert. The removable insert may comprise the liquid storage portion, the capillary interface and the vaporizer…those parts of the aerosol generating device may be removable from the housing as a single component,” Par. 0062. Thus, in this embodiment, the cartridge is inserted into the shell of the housing as a removable insert.), the cartridge comprising: 

an elongated storage compartment (413), the storage compartment being configured to store a vaporizable material (liquid 415, Par. 0080), the storage compartment comprising an inner storage volume (the inner volume of 413 which holds 415) wherein the vaporizable material is storable in the inner storage volume (Par. 0080), wherein the inner storage volume is enclosed by the cartridge housing (the outer walls of 413 enclose the inner storage volume); 
a heating assembly (417 and 419) comprising a heating element (heater 429, Par. 0079) and a wick (“capillary interface” 417), wherein the heating element is thermally coupled to the wick (Par. 0080: “the face of the capillary interface 417…is in contact with…the heater 419), and wherein the wick is in fluid communication with the inner storage volume (“[l]iquid 415 is conveyed by capillary action from the liquid storage portion 413 from the face of the capillary interface 417 which is in contact with liquid in the liquid storage portion,” Par. 0080); and 
a fluid conduit (420) extending through the cartridge housing (Fig. 4), the fluid conduit having a fluid conduit inlet (at the left hand side) at the first cartridge end and a fluid conduit outlet (at the right hand side, near the mouthpiece) at the second cartridge end, wherein the fluid conduit is in fluid communication with the wick(Par. 0080); 
wherein when the cartridge is mounted within the cartridge receptacle, the fluid conduit inlet is fluidly connected to the air intake port (as indicated by Fig. 4 which shows the airflow path with the dotted line) and the fluid conduit outlet is fluidly connected to the mouthpiece (shown by the dotted line in Fig. 4), and a fluid flow passage is defined between .  

Claim(s) 96, in the alternate, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gherghe (US 2013/0087160 A1).
Regarding claim 96, as best understood, Gherge discloses a vaporizer device (Fig. 5) comprising: 
a vaporizer body (the main outer body of 1, including the bowl and mouthpiece 4) comprising: 

    PNG
    media_image3.png
    574
    1010
    media_image3.png
    Greyscale

an elongated base extending from a first end to a second end (Annotated Gherghe Fig. 5), 

an ambient air input port (Par. 0073 describes how air flows through the device when a user sucks; Par. 0081 describes “When the user draws from the mouthpiece…air is draw[n] thru the Cartridge Pin 16 the heated Ni-Chrome heating coil element 19 where it will be mixed with the vaporized e-liquid inside Porous Ceramic Wick 21, thru the Reservoir Cap 23 in to the mouthpiece 4; thus, ambient air must be pulled in from somewhere in the cartridge receptacle; while the exact location of the air input port(s) is not indicated, one of ordinary skill would understand the benefits of placing the port in the cartridge receptacle, such as at the first end where a pipe ambient air input port would traditionally be located), the ambient air input port being exposed to an external environment (in order to function properly, the ambient air input port would necessarily be exposed to an external environment; see also Par. 0073: “The suction will also mix the vaporized liquid with the fresh air drawn thru”); 


a cartridge receptacle (the interior portion of 1 into which cartridge 3 is inserted, Annotated Fig. 5) formed within the elongated base, 
a cartridge (3) removably mountable (Par. 0077) in the cartridge receptacle, the cartridge comprising: 
a cartridge housing (the outer walls of cartridge 3, Fig. 12) extending from a first cartridge end to a second cartridge end (Annotated Fig. 12); 

a heating assembly (19 and 21) comprising a heating element (heater 19) and a wick (“porous ceramic wick” 21), wherein the heating element is thermally coupled to the wick (the heater heats liquid in the wick for vaporization, thus it is thermally coupled; Par. 0073); and 

    PNG
    media_image4.png
    297
    815
    media_image4.png
    Greyscale

a fluid conduit (Annotated Fig. 12) extending through the cartridge housing, the fluid conduit having a fluid conduit inlet (at the left hand side) at the first cartridge end and a fluid conduit outlet (at the right hand side, near the mouthpiece) at the second cartridge end, wherein the fluid conduit is in fluid communication with the wick (Fig. 12; see also e.g. claim 13); 
wherein when the cartridge is mounted within the cartridge receptacle, the fluid conduit inlet is fluidly connected to the air intake port (Par. 0073 indicates this is the case) and .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20, 24-25, 34-35, 40, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Dubief (US 2014/0334802 A1) in view of Monsees et al. (US 2016/0366947A1, hereinafter “Monsees”).
Regarding claim 18, Dubief discloses a vaporizer device (401, Fig. 4) comprising: 
a vaporizer body (403) comprising: 
an elongated base extending from a first end to a second end (Fig. 4 and defined as follows), the elongated base including a 

    PNG
    media_image1.png
    306
    693
    media_image1.png
    Greyscale

a mouthpiece (Annotated Fig. 4) formed at the second end of the base, the mouthpiece comprising an inhalation aperture (423), wherein the second end of the base is closed apart from the inhalation aperture that is formed through the second end wall (Fig. 4 shows the second end being closed except for aperture 423); 
an air intake manifold (the parts, including ports 422, which take in air and through which the air flows in the dotted lines; Annotated Fig. 4-b) mounted to the base (Fig. 4), the air intake manifold having a first manifold end and a second manifold end, the air intake manifold comprising an ambient air input port (422) disposed between the first manifold end and the second manifold end, the ambient air input port being exposed to an external environment (Fig. 4); 

    PNG
    media_image2.png
    318
    645
    media_image2.png
    Greyscale



a cartridge receptacle (the interior part of 403 into which cartridge 405, which is “disposable,” is inserted, while the device itself is “reusable,” Par. 0079) formed within the elongated base, wherein the cartridge receptacle is defined between the sidewalls (as defined above), the second end wall and the second end of the air intake manifold (because the cartridge is inserted between the sidewalls, second end wall and second end of the air intake manifold); and 
a cartridge (405) removably mountable in the cartridge receptacle (Par. 0079), the cartridge comprising: 
a cartridge housing (the outer walls of 413) extending from a first cartridge end to a second cartridge end (the first end is the left-hand end of 413, while the second end is the right-hand end of 413 in Fig. 4); 
an elongated storage compartment (413), the storage compartment being configured to store a vaporizable material (liquid 415, Par. 0080), the storage compartment comprising an inner storage volume (the inner volume of 413 which holds 415) wherein the vaporizable material is storable in the inner storage volume (Par. 0080), wherein the inner storage volume is enclosed by the cartridge housing (the outer walls of 413 enclose the inner storage volume); 

a fluid conduit (420) extending through the cartridge housing (Fig. 4), the fluid conduit having a fluid conduit inlet (at the left hand side) at the first cartridge end and a fluid conduit outlet (at the right hand side, near the mouthpiece) at the second cartridge end, wherein the fluid conduit is in fluid communication with the wick(Par. 0080); 
wherein when the cartridge is mounted within the cartridge receptacle, the fluid conduit inlet is fluidly connected to the air intake manifold (as indicated by Fig. 4 which shows the airflow path with the dotted line) and the fluid conduit outlet is fluidly connected to the mouthpiece (shown by the dotted line in Fig. 4), and a fluid flow passage is defined between the ambient air input port and the inhalation aperture, the fluid flow passage passing through the heating assembly whereby vaporized material is inhalable through the inhalation aperture (Fig. 4 and Par. 0080).  
Dubief discloses the elongated base having one sidewall (a cylindrical shape) rather than a pair of opposing sidewalls as claimed. However, Monsees teaches, in a vaporizer device (Figs. 1, 2, and 5), the vaporizer body comprising an elongated base extending from a first end to a second end, the elongate dbase including a pair of opposed sidewalls extending between the 

    PNG
    media_image5.png
    328
    677
    media_image5.png
    Greyscale

Regarding claim 20, Dubief discloses the cartridge comprises a plurality of cartridge electrical contacts disposed at the first cartridge end (the portion of the “connections” between the battery and heater, Par. 0079, which are connected to the heater); and 
the device body comprises a plurality of device electrical contacts (the portion of the “connections” between the battery and heater, Par. 0079, which are connected to the battery) disposed at the second end of the air intake manifold (Fig. 4), the plurality of device electrical contacts engaging the plurality of cartridge electrical contacts when the cartridge is mounted within the cartridge receptacle (Par. 0079).
Regarding claim 24, the modified Dubief discloses the device set forth above but it is unclear whether or not a surface of the elongated storage compartment in Dubief is externally exposed when the cartridge is mounted with the cartridge receptacle. However, Monsees 

    PNG
    media_image6.png
    429
    471
    media_image6.png
    Greyscale

Regarding claim 25, Monsees teaches the elongated storage compartment comprises a viewing region (Annotated Fig. 12; see also the region described as “transparent” and visible in Par. 0041) overlying at least a portion of the inner storage volume (Fig. 12), the viewing region positioned on a portion of the exposed outer surface of the elongated storage compartment (Fig. 13), wherein the viewing region is at least partially transparent such that vaporizable liquid 
Regarding claim 34, Dubief discloses the base defines a recess (the recess in which 409, 411, 413, and the air intake manifold as set forth in claim 18, are located), the recess extending from the first end of the device body to the second end of the device body (as defined); the recess includes a plurality of recess sections (the respective sections including the space where 409 is placed, where 411 is placed, where the air intake manifold is located, and where 413 is placed), the plurality of recess sections including a first recess section (where 409 and 411 are placed) and a second recess section (where 413 is placed), the first section extending from the first end of the base towards the second end of the base (Fig. 4), and the second section defining the cartridge receptacle (as defined above); and at least one of an energy storage member and a control circuit are mounted within the first recess section (409 and 411 are located in the first recess section as defined and as shown in Fig. 4).  
Regarding claim 35, Dubief discloses the air intake manifold is mounted within a third recess section that is between the first recess section and the second recess section (Fig. 4).  
Regarding claim 40, Dubief discloses a flow sensor (“air flow sensor,” Par. 0039) disposed within the air intake manifold (in the “air inlet” which is 422 and part of the manifold, Fig. 4), the flow sensor operable to detect a mass of air entering the ambient air input port (Par. 0039). 
Regarding claim 49, the modified Dubief discloses the apparatus set forth above. In Fig. 4, Dubief further shows that when the cartridge is mounted within the cartridge receptacle, the cartridge housing is fluidically sealed from the external environment apart from the ambient air input port and the inhalation aperture (Fig. 4 shows only 422 and 423 permitting airflow, indicated by dotted lines, suggesting that the remainder of the cartridge housing is fluidically sealed). In the event that Dubief does not in fact teach such a fluidic seal, it would have been obvious to one of ordinary skill before the effective filing date to seal the cartridge housing apart from the port and aperture, in order to prevent leakage or disruption of the air flow.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Dubief in view of Monsees as applied to claim 18 above, and further in view of Fraser et al. (US 2018/0184712 A1, hereinafter “Fraser”).
Regarding claim 45, the modified Dubief discloses the apparatus set forth above. Dubief discloses the cartridge comprises the device body comprises a plurality of device electrical contacts (the portion of the “connections” between the battery and heater, Par. 0079, which are connected to the battery) disposed at the second end of the air intake manifold (Fig. 4), the plurality of device electrical contacts engaging the plurality of cartridge electrical contacts when the cartridge is mounted within the cartridge receptacle (Par. 0079),
the cartridge comprises a plurality of cartridge electrical contacts disposed at the first cartridge end (the portion of the “connections” between the battery and heater, Par. 0079, which are connected to the heater), but fails to teach a registration feature.
However, Fraser teaches, in a vaporizer device (Fig. 6) an elongated storage compartment (610) comprises at least one registration feature (Par. 0089: ”the control unit” has some “electrical facility for detecting whether or not a cartridge is inserted into a given position,”), the registration feature capable of permitting the cartridge to engage the cartridge receptacle with the fluid conduit fluidly connected to the air intake manifold at the first .
Claim 95 is are rejected under 35 U.S.C. 103 as being unpatentable over Dubief in view of Monsees as applied to claim 18 above, and further in view of Shenkal (US 2015/0150305 A1).
Regarding claim 95, Shenkal teaches a vaporizer device (Fig. 1) wherein
the elongated storage compartment has a first storage section and a second storage section (Annotated Fig. 4A), the second storage section surrounding the fluid conduit proximate the second end of the cartridge, and the first storage section surrounding the heating assembly and the fluid conduit (Fig. 4A);
the inner storage volume in the first storage section has a first section inner radius (the inner radius of the first storage section) and the inner storage volume in the second storage section has a second section inner radius (the inner radius at the right end of mouthpiece 20), and the second section inner radius is less than the first section inner radius (the inner radius at 

    PNG
    media_image7.png
    295
    623
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Dubief by configuring the vaporizer body to have the storage sections with the relative inner radii, as taught by Shenkal, because this amounts to a simple substitution of one base shape known in the art for another with predictable results (with the tapered second end allowing for easier insertion into the mouth).
Claim 97 is rejected under 35 U.S.C. 103 as being unpatentable over Gherge in view of Amir. (US 2014/0338685 A1).
Regarding claim 97, the modified Gherge discloses the apparatus set forth above. Dubief discloses the cartridge comprises a first housing section and a second housing section (Fig. 12 below) having at least one electrical contact (negative cartridge pin 16, Fig. 12) in the first housing section and the heating element and storage compartment are entirely contained within the second housing section (Fig. 12 below) but fails to teach a memory and a plurality of contacts in the first section.

    PNG
    media_image8.png
    259
    758
    media_image8.png
    Greyscale

However, Amir teaches, in a vaporizer device (Fig. 3) having a cartridge (203), the cartridge having a first housing section and a second housing section (the portion of the housing of 203 indicated in Annotated Fig. 3 below)

    PNG
    media_image9.png
    274
    652
    media_image9.png
    Greyscale


a non-transitory computer readable memory (301) and a plurality of electrical contacts (210) disposed within the first housing section (Annotated Fig. 3), and
the heating element (216) is entirely contained within the second housing section (Annotated Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Gherge by adding a memory and configuring the electrical contacts such that the memory and contacts are in a first housing section and the heating element (and storage compartment, see note below) are in the second housing section as taught by Amir in order to allow the device “to record and store an amount of the liquid remaining in the liquid container,” (Amir Par. 0004).
Regarding the storage compartment being entirely contained within the second housing section, since it is not depicted in Fig. 3 of Amir, it is not clear where exactly the storage compartment is located. However, Gherge discloses in Fig. 12 that the storage compartment is entirely in the second housing section, so when the two are combined, the modified Gherge-Amir would result in a storage compartment being entirely contained within the second housing section as claimed.
Claim 98 is rejected under 35 U.S.C. 103 as being unpatentable over Dubief (in an alternate rejection, in view of Fraser).
Regarding claim 98, the modified Dubief discloses the apparatus set forth above. Dubief discloses the cartridge comprises a plurality of cartridge electrical contacts (the portion of the “connections” between the battery and heater, Par. 0079, which are connected to the cartridge), the plurality of cartridge electrical contacts engagable with corresponding base electrical contacts provided on the vaporizer device (Par. 0079),
the cartridge comprises a plurality of cartridge electrical contacts disposed at the first cartridge end (the portion of the “connections” between the battery and heater, Par. 0079, which are connected to the heater must at least extend past the first cartridge end and thus are located at the first cartridge end).
In the event Dubief does not disclose the cartridge electrical contact being at the first cartridge end, Fraser teaches, in a vaporizer device (Fig. 1) a plurality of cartridge electrical contacts (25A, Par. 0004) at a first cartridge end (25A is at the cartridge 30 end opposite mouthpiece 35, and is thus at a position equivalent to Dubief’s first cartridge end) engagable with base contacts (25B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Dubief by placing the electrical contacts at a first cartridge end as taught by Fraser because this amounts to a simple substitution of one location for the cartridge contacts known in the art for another with predictable results (the electrical contacts allow the battery to power the heater).
Claim 99 is rejected under 35 U.S.C. 103 as being unpatentable over Dubief in view of Fraser.
Regarding claim 99, Dubief discloses the apparatus set forth above.
Fraser teaches cartridge electrical contacts (25A, Par. 0004) are flush with the cartridge housing at the first cartridge end (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Dubief by placing the electrical contacts at a first cartridge end and flush with the cartridge housing as taught by Fraser because this amounts to a simple substitution of one location for the cartridge contacts known in the art for another with predictable results (the electrical contacts allow the battery to power the heater).
Claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over Dubief (or alternately Gherghe) in view of Novak, III et al. (US 2014/0261495 A1, hereinafter “Novak”).
Regarding claim 100, Dubief (or alternately Gherghe) discloses the apparatus set forth above, but fails to teach a mounting member that is asymmetric. However, Novak teaches, in Figs 21-22, for a vaporizer with a cartridge, the cartridge housing includes at least one mounting member (808, Fig. 21) that is engageable with at least one corresponding mounting component (Fig. 22) of a vaporizer device, and the at least one mounting member is asymmetric whereby the housing is engageable with the corresponding mounting components only in one orientation (Fig. 21 and Par. 0114). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Dubief or Gherghe by adding an asymmetric mounting member as taught by Novak in order to prevent rotation (Par. 0114) which protects the electrical contacts and other components.
Claim 101 is rejected under 35 U.S.C. 103 as being unpatentable over Dubief (or alternately Gherghe) in view of Blackley (US 2016/0361452 A1).
Regarding claim 101, Dubief (or alternately Gherghe) discloses the apparatus set forth above, but fails to teach a fluid quality sensor. However, Blackley teaches, in a vaporizer,
a fluid quality sensor (“sensor component” in device 1420, Par. 0142) positioned along the fluid flow path (“vapor output” is detected) such that a mixture of ambient air and emitted vapor passes through the fluid quality sensor as the mixture travels along the fluid flow path toward the inhalation aperture, the fluid quality sensor electrically coupled to the control assembly, the fluid quality sensor configured to measure an amount of volatile organic compounds in the mixture (“VOC level” is detected, Par. 0090) to determine at least one of the quality and the density of the vapor being inhaled (“to determine…” is the intended use of the device, of which Blackley’s apparatus is capable). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Dubief (or Gherghe) to add a fluid quality sensor as taught by Blackley in order to determine the quality of air/vapor being released (Blackley Pars. 0002-0004)

Claims 102-106 are rejected under 35 U.S.C. 103 as being unpatentable over Dubief in view of Monsees (with an additional alternate rejection over Dubief in view of Monsees and Fraser).
Regarding claim 102, as best understood, Dubief discloses a vaporizer device (401, Fig. 4; specifically, the embodiment where the aerosol device includes a housing and “parts of the aerosol generating device may be removable from the housing as a single component,” Par. 0062) comprising: 


    PNG
    media_image1.png
    306
    693
    media_image1.png
    Greyscale

a mouthpiece (Annotated Fig. 4) formed at the second end of the base, the mouthpiece comprising an inhalation aperture (423), wherein the second end of the base is closed apart from the inhalation aperture (Fig. 4 shows the second end being closed except for aperture 423); 
a plurality of device electrical contacts (the portion of the “connections” between the battery and heater, Par. 0079, which are connected to the battery) disposed at the second end of the air intake manifold (Fig. 4), 


    PNG
    media_image2.png
    318
    645
    media_image2.png
    Greyscale



a cartridge housing (the outer walls of 413) extending from a first cartridge end to a second cartridge end (the first end is the left-hand end of 413, while the second end is the right-hand end of 413 in Fig. 4); 
an elongated storage compartment (413), the storage compartment being configured to store a vaporizable material (liquid 415, Par. 0080), the storage compartment comprising an inner storage volume (the inner volume of 413 which holds 415) wherein the vaporizable material is storable in the inner storage volume (Par. 0080), wherein the inner storage volume is enclosed by the cartridge housing (the outer walls of 413 enclose the inner storage volume); 
an ambient air input port (ports 422, described as taking in ambient air in Par. 0080) mounted to the base (Fig. 4), the ambient air input port being exposed to an external environment (Fig. 4); 
a fluid conduit (420) extending through the cartridge housing (Fig. 4), the fluid conduit having a fluid conduit inlet (at the left hand side) at the first cartridge end and a fluid conduit outlet (at the right hand side, near the mouthpiece) at the second cartridge end (Par. 0080); 
a heating assembly (417 and 419) comprising a heating element (heater 429, Par. 0079), wherein the heating element is thermally coupled to, and in fluid communication with the inner storage volume (Par. 0080); 
a plurality of cartridge electrical contacts disposed at the first end of the cartridge housing (the portion of the “connections” between the battery and heater, Par. 0079, which are connected to the heater) and which are engageable with the device electrical contacts (Par. 0079) (note that the “connections” are connected to the heater must at least extend past the first cartridge end and thus are located at the first cartridge end).
In the event Dubief does not disclose the cartridge electrical contact being at the first cartridge end, Fraser teaches, in a vaporizer device (Fig. 1) a plurality of cartridge electrical contacts (25A, Par. 0004) at a first cartridge end (25A is at the cartridge 30 end opposite mouthpiece 35, and is thus at a position equivalent to Dubief’s first cartridge end) engagable with base contacts (25B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Dubief by placing the electrical contacts at a first cartridge end as taught by Fraser because this amounts to a simple substitution of one location for the cartridge contacts known in the art for another with predictable results (the electrical contacts allow the battery to power the heater).
Dubief further discloses
a fluid flow passage defined between the ambient air input port and the inhalation aperture, the fluid flow passage passing through the heating assembly whereby vaporized material is inhalable through the inhalation aperture (Fig. 4 and Par. 0080);

    PNG
    media_image6.png
    429
    471
    media_image6.png
    Greyscale

Monsees teaches an elongated storage compartment comprises a viewing region (Annotated Fig. 12; see also the region described as “transparent” and visible in Par. 0041) overlying at least a portion of the inner storage volume (Fig. 12), the viewing region positioned on a portion of the exposed outer surface of the elongated storage compartment (Fig. 13), wherein the viewing region is at least partially transparent such that vaporizable liquid positioned in the storage compartment is visible through the viewing region (Par. 0040).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Dubief by configuring the storage compartment to have a transparent viewing region as taught by Monsees in order to enable the user to determine if there is fluid left in the reservoir.
Regarding claim 103, Dubief discloses a cartridge receptacle (the interior wall of 403 into which cartridge 405, which is “disposable,” is inserted, while the device itself is “reusable,” Par. 0079) formed within the elongated base, 
the cartridge housing is provided by a cartridge (generally indicated by 405, specifically comprising the parts inside wall 403, see Fig. 5) removably mountable in the cartridge receptacle (“a cartridge, which is preferably disposable....” Par. 0079; note that in one embodiment “the aerosol generating device” may comprise “a housing,” which may comprise “a shell and a mouthpiece…the housing includes a removable insert. The removable insert may comprise the liquid storage portion, the capillary interface and the vaporizer…those parts of the aerosol generating device may be removable from the housing as a single component,” Par. 0062. Thus, in this embodiment, the cartridge is inserted into the shell of the housing as a removable insert.).
Regarding claim 104, Dubief discloses the heating assembly comprises a wick (“capillary interface” 417), wherein the heating element is thermally coupled to the wick (Par. 0080: “the face of the capillary interface 417…is in contact with…the heater 419), and wherein the wick is in fluid communication with the inner storage volume (“[l]iquid 415 is conveyed by capillary action from the liquid storage portion 413 from the face of the capillary interface 417 which is in contact with liquid in the liquid storage portion,” Par. 0080).
 Regarding claim 105, Dubief discloses the fluid conduit is in fluid communication with the wick (Par. 0080);
wherein when the cartridge is mounted within the cartridge receptacle, the fluid conduit inlet is fluidly connected to the ambient air input port (as indicated by Fig. 4 which shows the airflow path with the dotted line) and the fluid conduit outlet is fluidly connected to the mouthpiece (shown by the dotted line in Fig. 4).
 Regarding claim 106, Dubief discloses the storage compartment (413), the heating assembly (417 and 419), and the fluid conduit (420) are concentrically disposed (Fig. 4).

Response to Arguments
Applicant's arguments filed 8/27/21 have been fully considered but they are not persuasive. Applicant argues that Dubief does not read on claim 18 because the mouthpiece and inhalation aperture are allegedly formed in the cartridge, not in the vaporizer body. The examiner respectfully disagrees. Dubief discloses that, in one embodiment “the aerosol generating device” may comprise “a housing,” which may comprise “a shell and a mouthpiece…the housing includes a removable insert. The removable insert may comprise the liquid storage portion, the capillary interface and the vaporizer…those parts of the aerosol generating device may be removable from the housing as a single component,” Par. 0062. Thus, in this embodiment, the cartridge is inserted into the shell of the housing as a removable insert. While not all embodiments teach this feature, Dubief discloses it in at least one embodiment as set forth above. Furthermore, Fig. 5 shows the housing 403 extending around the cartridge body, the cartridge including elements 413, 417, 416, etc. In this embodiment, the cartridge is inserted into the housing as a unit. Furthermore, even if Dubief were overcome, Gherghe could be used as a base reference; see the new claim 96 above, alternate rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Examiner, Art Unit 3761